Brown, C. J.,
concurred as follows :
I agree with the Judge delivering the opinion in the judgment of reversal for the reason given by him. I am also of opinion that the Judge of the Superior Court should have ruled out the Justice’s Court fi. fa. on the trial, on the ground that it issued from a Justice’s Court of'Morgan county, and *335was levied upon land in Lee county, when it had not been backed by a Justice of the Peace of said county, so as to authorize a constable of that county to make the levy.
"While I would make every reasonable presumption in favor of a sale under an old Justice’s Court fi. fa., I do not think we are justified in presuming that a Justice of the Peace, who backed the fi. fa. without specifying for what county he acted, belonged to, or was a Justice for, any particular county.